DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to a method of making an electrical connector, classified in H01R43/16.
II. Claims 13-20, drawn to an electrical connector assembly, classified in H01R13/503.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process, such as mechanical assembly by fasteners.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) The inventions have acquired a separate status in the art in view of their different classification and due to their recognized divergent subject matter; 
(b) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with CHANG MING CHIEH on 06, MAY 2021 a provisional election was made WITHOUTH traverse to prosecute the invention of Group I, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Specification
A new title is required that is clearly indicative of the ELECTED invention to which the claims are directed. 
The following title is suggested: --METHOD OF MAKING AN ELECTRICAL CONNECTOR BY HOLDING CARRIERS AGAINST EACH OTHER FOR OVERMOLDING--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,153,920 to Kamei et al in view of US 7,578,700 to Xiong et al.
Regarding claim 1, Kamei et al disclose a method of making an electrical connector (200, see Fig. 2F) which includes an insulative housing having a tongue with two opposite surfaces and a first and second rows of contacts with respective contacting portions exposed to opposite first and second surfaces of the tongue and respective soldering portions, characterized by the steps of: forming the first row of contacts (220) from a first contact carrier (208a/b) to have the soldering portions (211) thereof connected to a first carrier strip (see Fig. 2C); forming the second row of contacts (215) from a second contact carrier (212a/b) to have the soldering portions (214) thereof connected to a second carrier strip (see Fig. 2D); insert-molding the first row of contacts with a first insulator to form a first contact module unit (243); insert-molding the second row of contacts with a second insulator to form a second contact module unit (245); and over-molding a third insulator (256) with the first contact module unit and the second contact module unit (see Figs. 2H-I), except for holding the first carrier strip and the second carrier strip against each other.  Xiong et al teach the method of making an electrical connector having upper and lower rows of contacts (311/321) from a respective first and second carrier strip (312/322) having solder portions (315) comprising holding the first carrier strip and the second carrier strip against each other (see Fig. 1) for over-molding the electrical connector.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the invention of Kamei et al by utilizing the step of holding the first carrier strip and the second carrier strip against each other as taught by Xiong et al for preventing the contact from distortion (see Col. 4, lines 26-30). 
Regarding claim 3, Kamei et al disclose the step of positioning the shielding plate (244) between the first contact module unit and the second contact module unit and the step of over-molding comprises molding the third insulator with the first and second contact module units and the shielding plate (see Fig. 2B).
Regarding claims 4-5, Xiong et al disclose the soldering portions (315) of the second row of contacts and the soldering portions of the first row of contacts are located at a same horizontal plane for common surface mounting (see Col. 3, lines 51-53); and the soldering portions of the second row of contacts are located in front of the soldering portions of the first row of contacts in a front-to-back direction (see Fig. 1).
Regarding claim 6, Kamei et al disclose and the first row of contacts and the second row of contacts have respective contacting portions respectively located upon the first surface and second surface of the tongue, and the first surface is higher than the second surface in a vertical direction perpendicular to the front-to-back direction (see Fig. 2H).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kamei/Xiong et al as applied to claim 1 above, and further in view of US 6,004,160 to Korsunsky et al.
Kamei et al disclose breaking the carrier strip from the row of contact after molding and Xiong et al disclose the step of removing the carrier strips after over-molding (see Figs. 4-5) except for bending the second carrier strip to break it after over-molding.  Korsunsky et al teach the step of bending the carrier strip (32) to break it from the contact (4, as shown in Fig. 9).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Kamei/Xiong et al by using the step of bending carrier strip to break it from the contact as taught by Korsunsky et al without a cutting tool (see Col. 4, lines 49-58) as well as preventing the terminal end being exposed during further processes (see Col. 6, lines 27-30).

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art references cited for their general teaching of making an electrical connector.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/July 31, 2021 		                                           Primary Examiner, Art Unit 3729